Citation Nr: 1520423	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-15 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for rheumatoid arthritis, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The Veteran had active military service from May 1944 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that the instant matter has been the subject of three prior Board remands.  The case was most recently before the Board in July 2014, at which time the matter was remanded for procedural compliance and further development.  Among other things, the Board noted that in a December 2013 Board action, it was indicated that the Veteran had submitted evidence regarding a connection between rheumatoid arthritis and PTSD.  The Board stated that although that evidence may have been associated with the Veteran's paper claims file, it did not appear that that submission had been associated with the Veteran's VBMS file.  In its July 2014 action, the Board requested that the agency of original jurisdiction (AOJ) associate the Veteran's December 2013 submission with his VBMS file or, if such evidence was not in the AOJ's possession, request that the Veteran resubmit this evidence.  In an August 2014 letter, the Veteran was requested to resubmit the previously provided evidence regarding a connection between rheumatoid arthritis and PTSD.  It does not appear as though the Veteran did as requested.

In its most recent action, the Board also directed the AOJ to contact the examiner who had examined the Veteran in March 2014 and request that he review the evidence submitted by the Veteran and then provide an addendum wherein he was to again opine as to whether the Veteran's service-connected PTSD had caused or aggravated his diagnosed rheumatoid arthritis.  Given that the previously submitted evidence was neither located nor resubmitted by the Veteran, the examiner was unable to review it prior to providing the requested addendum opinion.  In a January 2015 examination report addendum, the examiner again opined that it was less likely than not that the Veteran's rheumatoid arthritis was caused or aggravated by his PTSD, stating that "[t]here is no biomedical rationale to link either of these diagnoses in any way."

Unfortunately, the specific nature of the evidence previously submitted by the Veteran was not identified in the Board's December 2013 and, unless the Veteran resubmits the evidence previously provided, the Board now has no way of knowing the contents of the Veteran's submission or weighing its probative value.  The VA examiner also has no way of rendering an opinion that is compliant with the terms of the Board's previous remand, as it was requested that his opinion take into account the information submitted by the Veteran.

Regardless, however, of the procedural conundrum that the Board now faces given that evidence previously submitted appears missing from the Veteran's paperless claims folders and the Veteran has not responded to a request to resubmit such evidence, the Board does acknowledge that VA's "National Center for PTSD" website includes articles and references to studies suggesting an association between PTSD and certain forms of arthritis, to include rheumatoid arthritis.  This evidence undermines the basis of the examiner's opinion because, although VA does not endorse and is not responsible for the content contained in the "Published International Literature on Traumatic Stress" (PILOTS) database, accessible through VA's "National Center for PTSD" website, the fact remains that published literature exists that suggests, at a minimum, that persons with PTSD are at an increased risk for the development of certain forms of arthritis than those without PTSD.  Accordingly, the matter must again be remanded for additional medical comment.

Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should again request from the Veteran that he submit copies of the evidence previously submitted in support of an association between rheumatoid arthritis and PTSD, or at a minimum, a statement identifying the contents and source of the information previously submitted.

2.  After giving the Veteran a reasonable amount of time to respond to the request for information, the AOJ should contact the VA examiner who examined the Veteran in March 2014 and obtain from him another addendum to his examination report that includes an extended rationale for his opinion regarding the likelihood that the Veteran's service-connected PTSD has caused or made chronically worse the Veteran's diagnosed rheumatoid arthritis.  

The should be supplied with any information provided from the Veteran in response to the above directive and should also be provided with or referred to the evidence contained in the PILOTS database and accessed through VA's "National Center for PTSD" website, which includes articles and references to studies suggesting an association between PTSD and certain forms of arthritis, to include rheumatoid arthritis. 

If the examiner's opinion remains negative, the examiner must discuss the evidence suggesting that that persons with PTSD are at an increased risk for the development of certain forms of arthritis than those without PTSD and state why this does not support a finding that the Veteran's service-connected PTSD has caused or made chronically worse his diagnosed rheumatoid arthritis.

Regardless of whether the examiner's opinion is favorable or negative as to any question, the examiner must provide support for his opinions that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his opinion.  

(If the March 2014 examiner is no longer available, the claims folder should be forwarded to another VA clinician with the appropriate expertise to render an opinion as to whether it is at least as likely as not the Veteran's PTSD has cause of aggravated the Veteran's rheumatoid arthritis.  That clinician must address the evidence outlined above.  If another examination is required to formulate an opinion as to this question, another examination should be scheduled in order for the questions to be answered.)

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of service connection for arthritis.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

